Seawell,
dissenting: Petitioners received the Lake Mohonk property own onere. There was no compulsion that they should use it or otherwise cause it to produce income. Their tenure depended upon the payment of the legacies to the mother and aunt, as the property was the pledge to assure the payment whether or not it produced income. If the prevailing opinion is correct, it would seem that the income of the property, if any, is exempt to the extent of $7,500 a year so long as both Mrs. Smiley and Mrs. Sanborn live. I do not think this is according to the law of the case.
Smith and ARNOLD agree with the above dissent.